Exhibit 10.18(a)




eqtsymbol.jpg [eqtsymbol.jpg]
CONFIDENTIAL


July 26, 2017






Mr. Jeremiah J. Ashcroft III    
c/o Spencer Stuart


Dear Mr. Ashcroft:


Please accept this letter as a personal invitation to join our team and an
official offer of at-will employment as a Senior Vice President and President,
Midstream in our Pittsburgh office, reporting to Steven T. Schlotterbeck,
President and Chief Executive Officer. Your election as Senior Vice President
and President, Midstream of EQT Corporation and Senior Vice President and Chief
Operating Officer of EQT Midstream Services, LLC will take place following your
acceptance of this offer.


Please carefully review the following sections of this letter, as they delineate
the conditions of our offer. This offer is contingent upon action by the Boards
of Directors of EQT Corporation and EQT Midstream Partners, LP and EQT’s
Committees to elect you to the positions identified above and to approve your
compensation, as well as the successful completion of a mandatory drug screen,
background check and our Director and Officer Questionnaire, and execution and
delivery of the Non-Compete Agreement referenced below. If you have questions
about these pre-employment evaluations, please contact Angela Dicenzo at
412.553.5861.
 
Base Salary
Your beginning base salary will be $20,442.31, paid bi-weekly. This is
equivalent to $531,500.00 annually. Future adjustments in base salary, if any,
are generally made by the Management Development and Compensation Committee
(“the MDCC”) of the EQT Corporation Board of Directors in conjunction with our
annual performance review process.


Car Allowance
You will be provided a car allowance in the amount of $348.46, paid bi-weekly.
This is equivalent to $9,060 annually, and is intended to cover the annual cost
of acquiring, maintaining and insuring a car.


Short-Term (or Annual) Incentive Compensation
In addition to your base salary, EQT Corporation (“EQT” or “Company”) offers
incentive compensation under the EQT Corporation Executive Short-Term Incentive
Plan (“ESTIP”).




EQT Corporation | EQT Plaza | 625 Liberty Avenue | Suite 1700 | Pittsburgh, PA
15222
T 412.553.5712 | F 412.553.5722 | www. eqt.com



--------------------------------------------------------------------------------











If you begin your employment on or before August 28, 2017, EQT will guarantee
your 2017 bonus in the amount of $482,740. You will be paid in cash at the same
time as all other Plan participants, no later than March 15, 2018. Your ESTIP
target for future years will be established by the MDCC.


Long-Term Incentive Plan
You are eligible for a 2017 long-term incentive award consisting of time-based
restricted awards valued at $2,150,000, determined on a basis consistent with
the Company’s practice.  The awards will be granted on your commencement date or
as soon thereafter as is practical. They will be governed by the EQT Corporation
2014 Long-Term Incentive Plan and the related Program documents and participant
award agreements.  The actual number of shares granted will be determined using
the closing price of EQT stock on the grant date, rounded up to the next 10
shares. Your long-term incentive award for future years will be established by
the MDCC.


Equity Ownership Guidelines
Consistent with the goal of driving long-term value creation for shareholders,
the Company’s equity ownership guidelines require significant equity ownership
by our executive officers. Qualifying holdings include EQT stock, EQT GP
Holdings, LP (EQGP) units and EQT Midstream Partners, LP (EQM) units owned
directly, EQT shares held in the Company’s 401(k) plan, time-based restricted
stock and units, and performance-based awards for which only a service condition
remains, but do not include other performance-based awards or options. Although
mandatory, there is no deadline for achieving the ownership guidelines and
executives are not required to purchase EQT stock, EQGP units or EQM units. The
net shares or units acquired through incentive compensation plans (through the
exercise of options, the vesting of restricted stock or similar) must be
retained if an executive has not satisfied his target. An executive’s failure to
meet the equity ownership guidelines may influence an executive’s mix of cash
and non-cash compensation. Executives are not permitted to pledge their EQT
equity, or EQGP equity if they are also directors or executive officers of
EQGP’s general partner or EQM equity if they are also directors or executive
officers of EQM’s general partner. Executives are not permitted to hedge or
otherwise invest in derivatives involving EQT stock, EQGP units or EQM units.


All executive officers, other than the CEO, currently have a three times base
salary guideline.


Confidentiality, Non-Solicitation and Non-Competition Agreement
This offer is conditioned upon you executing the enclosed Confidentiality,
Non-Solicitation and Non-Competition Agreement (“Non-Compete Agreement”).


Executive Alternative Work Arrangement
You have the option at this time of electing to participate in Executive
Alternative Work Arrangement status following your cessation of full-time
employment with EQT. If you desire to participate, you must make an election at
this time in conjunction with the execution of your Non-Compete Agreement. See
“Executive Alternative Work Arrangement Employment Agreement” attached as
Exhibit A to the Non-Compete Agreement and the election form that immediately
precedes Exhibit A to the Non-Compete Agreement.
Work Schedule Options
In order to provide employees with a way to maintain work/life balance, EQT has
two work schedule options – a 9/80 work schedule and a traditional 8-hour day/5
days per week option. Under the 9/80 work schedule,




--------------------------------------------------------------------------------











during the standard 80-hour pay period employees work eight 9-hour days (Monday
through Thursday) and one 8-hour day (Friday), with a tenth day off (alternate
Friday).
Initially, you will work the traditional work schedule until you make a
selection and discuss it with your supervisor. Detailed information on these
work schedule options, holidays and vacation will be covered in orientation. You
will have 31 days to make your schedule selection.


Employee Benefits
You will have the opportunity to participate in such group medical, dental, life
and disability insurance plans, retirement and savings plans and other fringe
benefit programs as are available generally to employees of the Company, and as
may be amended from time-to-time.


Additional Retirement Benefit
Once 401(k) contributions for executive officers reach the maximum level
permitted under the 401(k) plan or by regulation, Company contributions are
continued on an after-tax basis under the 2006 Payroll Deduction and
Contribution Program through an annuity program offered by Fidelity Investments
Life Insurance Co. Each year, the Company also contributes an amount equal to
11% of each executive officer’s annual incentive award to such program.
Perquisites
See “2017 Executive Officer Perquisites” document attached.
Vacation and Holidays
Your annual vacation entitlement will be 240 hours, which will be prorated for
the first year based upon full months worked. Additionally, EQT presently
observes certain paid holidays.
Relocation Benefits
You will be eligible to receive the following Tier IV moving and relocation
benefits, provided that you sign the enclosed Relocation Expense Reimbursement
Agreement:


•
Miscellaneous Allowance in the amount of $10,000. The Miscellaneous Allowance is
not grossed up for tax purposes.



•
Please see the attached Moving and Relocation Benefit Summary for additional
details on this benefit.



•
EQT’s policy provides for up to 90 days of estimated temporary living expenses.
You will be eligible for up to one year of temporary living expenses.



Director and Officer Questionnaire
A copy of our Director and Officer Questionnaire is attached. Please complete
the questionnaire and return the same to me as soon as possible (but no later
than Thursday evening), as certain of the information is required to be filed
with the United States Securities and Exchange Commission. Please also provide
me with your SEC CIK and password from your time as a Section 16 officer for JP
Energy.




--------------------------------------------------------------------------------













Contingency Matters
This offer and your continued employment with EQT are contingent upon the
following:


•
Action by the Boards of Directors of EQT Corporation and EQT Midstream Partners,
LP and EQT’s Committees to elect you to the positions identified above and to
approve your compensation;



•
In accordance with the Federal Immigration Reform and Control Act of 1986, you
are required to provide EQT with verification of your identity and eligibility
to work in the United States; and



•
Submitting to and successfully completing all pre-employment assessments
including a drug screen, background check and our Director and Officer
Questionnaire, and execution and delivery of the Non-Compete Agreement.



The benefits and perquisites described above are subject to review and
modification by the MDCC or, if applicable to all employees, by EQT from time to
time.
We anticipate your tentative starting date to be August 1, 2017.
Please understand that employment with EQT is at-will, which means that either
you or the Company can terminate the employment relationship at any time, with
or without cause. This employment-at-will relationship cannot be changed except
by a written agreement approved by the MDCC and signed by an authorized officer
of the Company.


If you have any questions regarding this offer, please contact me at
412.553.5712. Should you accept, you must also complete and return the attached
Non-Compete Agreement to me via fax at 412.553.5722 or via e-mail in the form of
a .pdf to cpetrelli@eqt.com.


With your acceptance, you confirm that you are not currently bound by or subject
to any confidentiality or non-competition agreement with a previous employer
that you have not previously disclosed to us and, if in writing, provided a copy
to us.


EQT's onboarding process is administered through an online application called
Taleo Onboard. Once we receive your signed offer letter, you will receive an
e-mail from Taleo Onboard with details to set up your username and password.
Please log-on to Taleo Onboard immediately to complete your profile, post-offer
employment questionnaire and background check release forms. Until these forms
have been completed, we cannot initiate your mandatory pre-employment
assessments. If you experience any problems using Taleo Onboard, please send an
email to onboarding@eqt.com or contact Angela Dicenzo at 412.553.5861.


This offer expires seven days from the date of this letter.


Confidentiality
This letter is confidential, and its contents are intended solely for review by
you and your counsel. You should not disclose, and you will advise your counsel
not to disclose, this letter’s contents or the fact of its existence to any
third party without our prior written consent. You understand that action by the
boards of EQT and EQM to elect you as an officer of the respective organizations
may require a public announcement




--------------------------------------------------------------------------------











by the Company. Except as may be required by law or stock exchange rule, the
disclosure of this offer and your acceptance, if any, to any third party other
than your counsel and our representatives subject to an appropriate
confidentiality obligation, will be mutually agreed upon and coordinated.
Please return one copy of this letter with your signature indicating your
acceptance or rejection of this offer, and the terms and conditions contained
herein, to me. If you have any questions, please contact me directly.
 
Sincerely,




/s/ Charlene Petrelli


Charlene Petrelli
Vice President and Chief Human Resources Officer




I Accept / Reject (circle) the Company’s offer of employment and the terms and
conditions set forth herein:




/s/ Jeremiah J. Ashcroft III                         7/26/17

--------------------------------------------------------------------------------

Jeremiah J. Ashcroft III        Date






